Case 2:19-cv-03152-MKB-RER Document 17-9 Filed 06/05/19 Page 1 of 2 PagelD #: 258
F On

 

    

resident

ir, An Cohen May 1 6, 3019
‘easurer

ir Beryy Goidsten

2ard of Directors Mr, and Mrs

Irs. Bini Dachs

ir Yankee Hirsch
Ir. Dov Hertz

Irs. Leora Mishaan
Ir. Mashe Pilevsky

Ww Ken Schuckman Dear Mr. and Mrs. Po

'r Shlomo Wilamowsky

cecute Director This letter is to advise you that your unvaccinated daughter, HE s not allowed
‘5. Maika Fishman to attend our Night of the Arts event on Tuesday, May 28", nor any other after-
incipals school activities, especially those as this one, that will be attended by
rs, Estee Scher *
sriy Childhood grandparents, great grandparents, young children and pregnant women.
15 Joyce Yarmak Please note that your children will not be permitted to enter the school for this
event and should not attempt to do so. This is not a classroom or educational event
rs. Rookie Biliet :
belele Dnasian and attendance has no impact on her grades.
Evelyn K Gross {
soca Proc Sincerely,
iddie Division a
5, Rina Zerykier (| F
gh Schoot MN \
Malka Fishman

rector of Pupil Personnel : :
rvices Executive Director
3. Geula Edinger

CC: Philip H. Kalban Mrs. Bini Dachs
Mrs. Joyce Yarmak Mr. Yankee Hirsch
Mrs. Rookie Billet Mr. Dov Hertz
Dr. Evelyn Gross Mrs. Leora Mishaan
Mr, Ari Cohen Mr. Moshe Pilevsky
Mr, Benji Goldstein Mr. Ken Schuckman

Mr. Shlomo Wilamowsky

305 Cedarhurst Avenue Cedarhurst. New York 11516 516.564.1500 www. shulamith.org
